Citation Nr: 0721616	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  00-07 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anemia, to include 
as due to exposure to ionizing radiation.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for tinnitus, to 
include as due to exposure to ionizing radiation.  


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 





INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
November 2005, the Board denied 12 claims of service 
connection, and remanded four, including, along with the 
issues on the cover page of this decision, a claim of service 
connection for bleeding of the nose.  (It is noted that this 
latter issue was originally characterized as service 
connection for "bleeding of the nose and rectal cancer," 
but the November 2005 Board decision denied service 
connection for "rectal cancer and/or hemorrhoids, claimed as 
bleeding of the rectal area," which thus left only 
"bleeding of the nose" on appeal.)  Subsequently, a January 
2007 rating decision granted service connection for 
perforation of nasal septum with chronic rhinitis, claimed as 
bleeding of the nose, and assigned a noncompensable 
disability rating effective March 17, 2006.  The RO 
considered it a full grant of the benefit sought on appeal.  


FINDINGS OF FACT

1.  The most competent and probative medical evidence, which 
interpreted diagnostic testing, found no current disability 
of anemia.

2.  The most competent and probative medical evidence 
determined that hearing loss and tinnitus were not related to 
military service.  


CONCLUSION OF LAW

1.  Service connection for anemia is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Hearing loss is not attributable to military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Tinnitus is not attributable to military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In September 2002, February 2006, and August 2006 letters, 
the appellant was advised of the evidence necessary to 
substantiate a claim of service connection-particularly that 
the evidence should show the veteran had an injury or disease 
in service, a current disability, and a relationship between 
a current disability and military service.  Further, the 
February 2006 letter provided specific information about a 
claim involving ionizing radiation, and a list of radiogenic 
diseases.  This letter also advised the appellant of the 
following:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  The appellant was not 
apprised of the tenets of Dingess, but given the denial 
below, any issue as to a disability rating or effective date 
is rendered moot.  Thus, the appellant is not prejudiced by 
the lack of notice.    

The February 2006 letter particularly told the veteran what 
evidence VA would obtain and what information and evidence 
she should provide.  The veteran was notified that VA was 
responsible for getting relevant records from a Federal 
agency and that VA would make efforts to get records not held 
by a Federal agency like private treatment and employment 
records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

The veteran's claim was initiated pre-VCAA.  In terms of any 
timing error concerning notification letters in relation to 
the determination on appeal, it is noted that the RO issued a 
February 2007 supplemental statement of the case (SSOC) 
following all of the notification letters.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541 (2006) (recognizing that a 
timing-of-notice error, as determined in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be cured by a 
readjudication following notification, and a SSOC can 
constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran's service records are in the claims file, and the 
veteran has submitted statements detailing his contentions.  
Also, the record contains recent March 2006 VA examinations, 
which are sufficient for a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4).  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Analysis

For the reasons explained below, the claims cannot be 
granted.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

In order for VA compensation benefits to be awarded, there 
must be evidence of current disability.  Complaints of pain 
and/or other symptoms not associated with a diagnosed 
disability are not in and of themselves a disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (holding that absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).

Specific diseases listed in 38 C.F.R. § 3.309(d)(2) shall be 
service-connected if they become manifest in a radiation-
exposed veteran.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 
3.309(d).

When it is determined that, (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances. See 38 C.F.R. § 
3.311(b).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 26 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The Court, in Hensley v. Brown, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in- service exposure to loud noise and 
his current disability.  It is noted that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

The veteran's June 1946 separation examination noted "normal 
ears" and whispered voice test of 15/15 right and left ears.  
The veteran's WD AGO Form 53-98 showed that his military 
occupational specialty was Bomber Pilot.  

On an October 1994 claim, the veteran asserted that a 
specialist had suggested that the damage to his ears had been 
caused by aircraft engine noise.  He also had a continual 
ringing noise in his ears, and that some of his time piloting 
was in open cockpit airplanes in 1943 and 1944.  The veteran 
also submitted a letter he had written to his wife describing 
that he lost oxygen during a flight and it felt like his ear 
drums were going to burst.  

The Board's November 2005 remand sought VA examinations 
concerning the issues on appeal for the purpose of obtaining 
nexus opinions.  As such, in March 2006, the veteran 
underwent VA medical assessment.  There, the veteran reported 
in-service noise from aircraft engines on an A-26, as well as 
military noise exposure from other sources.  Subsequent to 
separation from active service the veteran denied significant 
non-military noise exposure.  The veteran provided a long 
history of bilateral progressive hearing loss and also a long 
history of progressive bilateral tinnitus.  Upon physical 
examination, the examiner found no perforation involving 
either the tympanic membrane and both tympanic membranes were 
normal in appearance.  An audiogram revealed a bilateral high 
frequency sensorineural hearing loss.  

The examiner noted that claims review showed no hearing loss 
or tinnitus in service.  Further review failed to 
substantiate that hearing loss or tinnitus might have been 
incurred in close proximity to active duty.  The examiner 
opined that it appeared neither bilateral hearing loss or 
tinnitus were incurred while on active duty, and it was a 
remote possibility, at best, that either hearing loss or 
tinnitus might have been incurred while on active duty.  The 
veteran's audiometric thresholds were very compatible with 
his current age, or even better than what one might expect 
for someone in his age group.  It was, therefore, the 
examiner's opinion that it was less likely than not that the 
veteran's current hearing loss and tinnitus would be related 
to military service, particularly less likely than not 
related to acoustic trauma.  

At another March 2006 VA examination, the examiner noted that 
the veteran's file had four huge notebooks, which were 
reviewed, and a blood count report could not be found.  Thus, 
a comprehensive battery of hematology tests were requested.  
The examiner stated that there was no evidence at all the 
brief exposure the veteran had to ambient atmosphere in two 
cities of Japan where the atomic bomb was dropped were 
sufficient exposure to cause any problem.  In the final 
analysis, it appeared that the veteran was physically 
reasonably strong.  Lastly, the examiner knew of no consensus 
or body of medical evidence that would go along with the 
suggestion that the very brief periods of exposure that he 
had had to an atmosphere including radioactive material would 
have resulted in any problem with his skin, his nose, or with 
his hematopoietic system.  The examiner stated that lab 
reports were pending.

An October 2006 addendum from a VA physician's assistant 
noted that the veteran had been examined in March 2006, and 
that the report associated therewith showed a CBC report 
measuring the hemoglobin and hematocrit in the middle of the 
normal range.  It was clear from the CBC report that no 
anemia existed.  

There are several factors that weigh against the veteran's 
claim of service connection for hearing loss and tinnitus.  
First, it is recognized that the veteran had not filed these 
claims until decades after service.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim).  Second, the most recent VA 
examination found that there was no etiological relationship 
between current hearing loss/tinnitus and military service 
and noise exposure.  The Board notes at this juncture that it 
may not rely on its own unsubstantiated medical conclusions, 
but rather, must rely on an informed medical opinion in order 
to adjudicate the claim.   Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, any 
medical opinion utilized by the Board should have probative 
value from such factors as the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Accordingly, it is determined that the March 2006 VA 
examination report displayed the preceding characteristics, 
including the examiner's review of the claims file and the 
veteran's service records.  Further, the examiner considered 
the veteran's subjective complaints, and historical report 
concerning development of the disability.  Additionally, the 
examiner offered a rationale for his opinion that a nexus had 
not existed-particularly it was stated in part that the 
veteran's current hearing loss was appropriate for his age.  
As such, the examiner evidently found no evidence that a 
current disability related to hearing problems had its origin 
in military service.  Additionally, this VA examiner had the 
benefit of a historical review of the all of the evidence, 
which made the opinion especially informed for the purposes 
of this adjudication.  See Boggs v. West, 11 Vet. App. 334, 
344 (1998) (holding that the Board may adjudge a more recent 
medical opinion to have greater probative value, particularly 
where the subsequent examiner had additional evidence 
available in rendering the opinion).  

It is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  
Without, however, the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
post-service medical disorders.  See Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991).  Given these guidelines, the 
veteran's contention that his hearing loss/tinnitus is 
related to military service is not entitled to evidentiary 
weight in considering his claim.  

Because the record does not show, via competent and probative 
medical evidence, that current hearing loss/tinnitus is 
medically attributed to service or exposure to ionizing 
radiation during service, the veteran's claim must be denied.  

In terms of service connection for anemia, it is evident from 
a March 2006 VA examination and an October 2006 addendum that 
the veteran does not currently suffer from anemia.  According 
to a medical professional's interpretation of diagnostic 
testing, it was found that the veteran's CBC (complete blood 
count) report revealed no anemia.  Again, the Board is not 
empowered to apply its own medical analysis of this evidence, 
but instead relies on a competent opinion.  Because a 
critical element of service connection has not been met, 
i.e., evidence of a current disability, the claim cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(recognizing that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation 
such that a claimant must first have a disability to be 
considered for service connection).  

As the preponderance of the probative evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for anemia, to include as due to exposure 
to ionizing radiation, is denied.  

Service connection for bilateral hearing loss, to include as 
due to exposure to ionizing radiation, is denied.

Service connection for tinnitus, to include as due to 
exposure to ionizing radiation, is denied.   



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


